Citation Nr: 1208085	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  11-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from November 1942 to November 1946 and July 1948 to June 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In pertinent part of the May 2011 decision, the RO denied entitlement to service connection for PTSD. 

The Board notes that the Veteran's psychiatric disability has been characterized differently since the Veteran's initial claim of service connection.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as reflected on the title page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted.

The Veteran was afforded a VA examination in May 2011; the VA examiner found that the Veteran had sub-clinical symptoms of PTSD, but he did not meet the criteria for a diagnosis of PTSD.  The VA examiner checked the boxes that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria, and that the Veteran did not have a mental disorder that conformed with DSM-IV criteria.  However, she did check the box that the Veteran had other trauma spectrum disorder and noted, among other things, that the Veteran had some depression.  Further in the examination report, she also noted that the Veteran had symptoms of anxiety.  While the VA examiner noted that the Veteran had depression and symptoms of anxiety, she does not state if he had clinical diagnoses of either disability.  Thus, the Board is unable to ascertain from a reading of the May 2011 VA examinarion report, whether the VA examiner has either ruled in or ruled out a presently existing psychiatric disorder including a trauma spectrum disorder other than PTSD.  See Clemons v. Shinseki, supra.  Therefore, the Board is of the opinion that the Veteran's claims file should be sent to the May 2011 VA examiner for an addendum opinion; specifically to clarify, if the Veteran has another mental diagnosis that is at least likely as not related to the Veteran's military service.  If the VA examiner cannot opine without examination of the Veteran then the Veteran should be afforded another VA examination and if the May 2011 VA examiner is no longer at the VA then the RO must document this and the Veteran must be afforded a new VA examination.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The Veteran's claims file should be sent to the May 2011 VA examiner for an addendum opinion.  If the May 2011 VA examiner is no longer at the VA or she cannot give an addendum opinion without an examination of the Veteran then the Veteran must be scheduled for a new VA examination.  If the May 2011 VA examiner is no longer at the VA then the RO must document that.  

The VA examiner must ascertain the nature and likely etiology of any psychiatric diagnosis found to be present.  The entire claims file must be made available to the examiner, including this Remand and the May 2011 VA examination, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must offer an opinion addressing the following questions:

Has the Veteran developed a psychiatric disorder, to include a trauma spectrum disorder other than PTSD?  If so, please identify the diagnosis or diagnoses; and is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder is causally or etiologically related to the Veteran's military service; or, was any such disorder manifested within one year after service?

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the issue of service connection for a psychiatric disorder, to include PTSD.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  His cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

